DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-9, 11-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “the light incident structures are cones protruding from the light incident end of the light transmission portion towards the light sources; a top of each of the cones corresponds to the corresponding light source; and each of the light incident structures and the light emergent surface form a biconvex lens structure in the light emergent direction…” Although the prior art teaches light cone incident structures (10,697,601, see fig. 1; 10,228,108; 10,139,646), and the prior art teaches biconvex projection systems (10,690,307; 10,962,190; 10,876,694) the prior art does not teach the combination of the two in light of a gradually increasing cross section area and with the top of the cone corresponding to the light source. The Examiner finds that cones with indentations for the light source, such as 10,136,646, do not read on the structure “cones protruding from the light incident end” as the cone portion is not light incident, but the indentation in the cone portion is. 
Claims 4-9, 11-17 are allowed based on their dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875